UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31,2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54154 Commission File Number Fulucai Productions Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0680436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 161 Silverado Ponds Way S.W., Calgary, AB T2X 0B7 (Address of principal executive offices) (Zip Code) (403) 630-4319 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 90,000,000 common shares outstanding as of September 9, 2012 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) . 2 EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10–Q/A to Fulucai Productions Ltd’s quarterly report on Form 10–Q for the quarter endedJuly 31, 2012, filed with the Securities and Exchange Commission on September 19, 2012 (the “Form 10–Q”), is solely to furnish Exhibit 101 to the Form 10–Q in accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 10–Q. This Amendment No. 1 speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–Q. 3 ITEM 6.EXHIBITS Number Description Articles of Incorporation. Incorporated by reference to our Form S-1 registration statement filed with the Securities and Exchange Commission on May 19, 2010 Bylaws. Incorporated by reference to our Form S-1 registration statement filed with the Securities and Exchange Commission on May 19, 2010 Executed Royalty Agreement between the Company and Doug MacLeod dated April 14, 2010 granting a one half of a percent (0.5%) royalty of the reality show concept The Real Deal. Incorporated by reference to our Form S-1 registration statement filed with the Securities and Exchange Commission on May 19, 2010 Executed Royalty Agreement between the Company and Gordon Rix, dated April 14, 2010 granting a one percent (1%) royalty of the reality show concept The Real Deal. Incorporated by reference to our Form S-1 registration statement filed with the Securities and Exchange Commission on May 19, 2010 Executed Royalty Agreement between the Company and James Durward, dated April 14, 2010 granting a five percent (5%) royalty of the reality show concept The Real Deal. Incorporated by reference to our Form S-1 registration statement filed with the Securities and Exchange Commission on May 19, 2010 Escrow Agreement between the Company and International Securities Group Inc. dated May 1, 2010. Incorporated by reference to our Form S-1 registration statement filed with the Securities and Exchange Commission on May 19, 2010 Development Agreement between the Company and Octacation Productions Ltd. dated March 28, 2011 Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on April 15, 2011 Executed Royalty Agreement between the Company and James Durward, dated October 14, 2011 granting a twenty percent (20%) royalty with respect to worldwide revenues generated from the intellectual property known as “All the Wrong Reasons”. Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on October 18, 2011. Assignment Agreement between the Company and SFT Diversified Global LLC dated April 4, 2012. Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on April 11, 2012. Acquisition Agreement dated June 29, 2012 between the Company and Equine Venture Group Inc. and Jennifer Serek. Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on July 6, 2012. Letter from Child, Van Wagoner & Bradshaw, PLLC dated August 9, 2012 regarding change in certified accountant. Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on August 9, 2012. Section 302 Certification- Principal Executive Officer Incorporated by reference to our Form 10-Q filed with the Securities and Exchange Commission on September 19, 2012 Section 302 Certification- Principal Financial Officer Incorporated by reference to our Form 10-Q filed with the Securities and Exchange Commission on September 19, 2012 Certification Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Incorporated by reference to our Form 10-Q filed with the Securities and Exchange Commission on September 19, 2012 101.INS XBRL Instance Document* Filed herewith 101.SCH XBRL Taxonomy Extension Schema* Filed herewith 101.CAL XBRL Taxonomy Extension Calculation Linkbase* Filed herewith 101.DEF XBRL Taxonomy Extension Definition Linkbase* Filed herewith 101.LAB XBRL Taxonomy Extension Label Linkbase* Filed herewith 101.PRE XBRL Taxonomy Extension Presentation Linkbase* Filed herewith *Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FULUCAI PRODUCTIONSLTD. Date: September24, 2012 By: /s/ John Demoleas Name: John Demoleas Title: Chief Executive Officer, President, Chief Financial Officer, Treasurer and Director 5
